SOUTHERNCase 1:20-mj-10065-UA
        DISTRICT OF NEW YORK  Document 3 Filed 09/23/20 Page 1 of 1
------------------x
UNITED STATES OF AMERICA,                                         CONSENT TO PROCEED BY VIDEO OR
                                                                  TELE CONFERENCE
                        -against-
                                                                    -CR-       ( )( )




9Q_ \- e_ ce~    i;                 e&P•fendant(s~


Defendant     2 e_\ R/- Ce I'. e.cl        0., ,        hereby voluntarily consents to
pc1rticipate in the following proceeding via_ videoconferencing or X teleconferencing:

,¼_      Initial Appearance Before a Judicial Officer
                                                                                                     ..
                                                                                                          ...
                                                                                                                3
                                                                                                                -----
        Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

         Bail/Detention Hearing

         Conference Before a Judicial Officer



 /s authorized electronic signature

Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

      Peter Cepeda
                                                        b\o WCLr ct Gce._ef'\ be.r3                 EScv,
Print Defendant's Name                                  Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing echnology.

 9/23/2020

Date                                                                              agistrate Judge
